Citation Nr: 1731484	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus and bilateral hearing loss.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Charles E. Stalnaker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In April 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of each hearing have been included in the record.  

The Board is cognizant that the Veteran has submitted a notice of disagreement regarding a February 2016 denial of his claims to entitlement to service connection for radiculopathy, right and left lower extremities; and a responsive statement of the case was issued in November 2016.  As a substantive appeal was not thereafter filed in response to that statement of the case, the Board is without jurisdiction to address those claims.  

In February 2016, the Board remanded this matter for additional development and medical inquiry.  The matter has been returned to the Board for appellate consideration.  However, the development requested for both the vertigo and the headache claims have not been completed, and must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A full and complete rationale for any opinion expressed is required. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claim was previously remanded in February 2016 for a new VA examination and opinion for the vertigo and headaches claim, with explicit direction for the examiner to opine on direct and secondary service connection possibilities, taking into account the Veteran's lay assertions.

VA examinations pursuant to the February 2016 Board remand were provided in June and August 2016, with an addendum opinion provided in September 2016. However, the remand instructions were not followed completely. If the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2.

Here, the Board asked the examiner to address the Veteran's lay assertions that he injured his head in service on three separate occasions (a slip and fall, being hit by a falling pipe wrench, and being hit by a shipmate's arm cast.)  The opinions provided and the ensuing rating decision and Supplemental Statement of the Case do not indicate that the Veteran's specific lay assertions were addressed in the examiner's findings and opinions. VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. 1154(a); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The June 2016 examiner remarked "the Veteran has typical migraine headaches; this is not due to any trauma or fall during service."  The Board finds that description of "typical migraine headaches" and the short rationale provided to be inadequate for rating purposes.  Also, this examiner noted that "several questions regarding vertigo and headaches were asked. These I cannot answer as a specialist in doing these with special tests are needed. Veteran should be referred to such a (sic) ear specialist."  There is no indication in the claims file that this referral examination and opinion were accomplished.

In addition, there are indications that the Veteran's claims file was not completely reviewed.  The August 2016 examiner remarked that the Veteran's first recorded complaint of an issue with vertigo was in 2007 when the Veteran filed a claim.  Actually, the Veteran's claims file contains multiple references and complaints about the Veteran's problems with headaches and dizziness.  A September 1986 VA rating decision specifically refers to a July 1986 medical report from a Dr. T. that notes the Veteran's complaints of dizzy spells lasting from 45 minutes to one hour.  An August 1986 private medical treatment note indicates the Veteran complained of hearing loss, tinnitus, and vertigo.  A July 1986 private treatment note indicates the Veteran complained of ringing in the right ear and "room spinning," with a diagnosis of intermittent vertigo and tinnitus. Another treatment note from July 1986 shows the Veteran having headaches which have been present "almost constantly of varying intensity."  A VA examination in May 1991 diagnosed tinnitus and intermittent vertigo.

The February 2016 BVA remand also directed the examiners to review the Veteran's service treatment records, the September 2007 VA opinion, and the February 2013 VA opinion for specific references to the Veteran's claimed disorders; the examinations and opinions provided pursuant to that remand do not indicate that was accomplished.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, especially those dated since September 2016. 
  
2.  After the development above has been completed, schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's vertigo and headaches.  Attention is invited to the comment of the June 2016 examiner who remarked he was unable to complete that examination and called for an appropriate specialist to evaluate and opine on the Veteran's vertigo and headache disabilities. Any indicated tests should be accomplished.  Prior to examination, the examiner should review the entire electronic record in VBMS and VVA, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should then address the following inquiries: 

(a) Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's current vertigo or his headaches began in or relates to active service? 

In answering this question please address the Veteran's lay assertions that he injured his head in service on three separate occasions (slip and fall, being hit by a falling pipe wrench, and being hit by a shipmate's arm cast).  

In answering this question, please address the service treatment records which note a slip and fall, and which note complaints of headaches on multiple occasions.  

In answering this question, please also address the September 2007 VA opinion which suggests a relationship between an in-service fall and vertigo.  

(b) If the answer to (a) is negative for either disorder, is it at least as likely as not that either vertigo or headaches is due to or caused by a service-connected disorder such as hearing loss or tinnitus?

(c) If the answers to (a) and (b) are negative, is it at least as likely as not that either vertigo or headaches is aggravated (i.e., permanently worsened beyond the natural progress) by service-connected hearing loss and/or tinnitus? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

In addressing the issue of secondary service connection, please address the February 2013 VA report which implies an interaction between the Veteran's vestibular problems and his hearing loss and tinnitus.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  
 
3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
4.  After all the above development and medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




